Citation Nr: 1342631	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-31 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a mood disorder.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1996 to August 2003, including service in Iraq.  His awards and decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

Although the Veteran initially indicated that he was seeking entitlement to service connection for PTSD, review of the record reveals that he has also been diagnosed with a mood disorder.  Therefore, pursuant to the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has recharacterized the Veteran's PTSD claim on appeal as a claim for service connection for a psychiatric disorder, to include PTSD and a mood disorder, as set forth on the title page.  

Although the Veteran initiated an appeal with respect to the denial of an increased disability rating for bilateral hearing loss and denial of petitions to reopen previously denied service connection claims for left and right knee disabilities in his timely July 2009 notice of disagreement with the March 2009 rating decision, he specifically excluded these additional claims from his October 2012 substantive appeal.  See 38 C.F.R. § 20.302(b) (2013).  As such, these additional claims are not on appeal before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.





REMAND

The Veteran contends that he suffers from PTSD as a result of multiple traumatic experiences that took place during his service in Iraq.  As a recipient of the Combat Infantryman Badge, exposure to claimed in-service stressors related to his combat is conceded.  See 38 C.F.R. § 3.304(f)(2) (2013).

The record does not confirm that the Veteran has a PTSD diagnosis.  While he was afforded a VA mental health examination in December 2008, the VA examiner gave the opinion that the Veteran did not fit the criteria for a PTSD diagnosis, even though he did exhibit some PTSD features.  The Veteran and his wife, however, have provided statements contesting the examiner's finding.  These statements noted a drastic difference in the Veteran's behavior since his return from service in Iraq.  They specifically noted an increase in alcohol consumption, drug abuse, and violent/abusive behavior. 

Although the Veteran and his wife do not have the medical expertise to diagnose PTSD, it does not appear that their contentions were fully considered by the VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Rather, the examiner repeatedly referred to improvements in the Veteran's marital situation and social behavior in the examination report.

Additionally, the VA examiner noted that rather than a PTSD diagnosis, the Veteran's condition was related to mood instability.  He commented that the Veteran had "serious psychopathology."  The examiner diagnosed a mood disorder, not otherwise specified.  He did not, however, provide an opinion as to the etiology of the Veteran's mood disorder or "serious psychopathology."

Given the foregoing discrepancies in the December 2008 VA examination report, remand is necessary in order to afford the Veteran a contemporaneous VA mental health examination to diagnose all current psychiatric disorders and determine the etiology of such disorders.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA mental health examination.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must provide an opinion as to whether the Veteran meets the DSM-IV criteria for any current psychiatric disorder, to include PTSD and a mood disorder, or any disorder associated with described "serious psychopathology."

The examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder, to include a mood disorder, had its clinical onset during the Veteran's active service or is related to an in-service disease, event, or injury, to include exposure to combat related traumatic incidents.  

The examiner must provide a rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing the requested opinions, the examiner should consider the lay evidence of record, including contentions made by the Veteran and his wife regarding dramatic changes in the Veteran's behavior and increased substance abuse.

2.  Then, readjudicate the Veteran's service connection claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).


